DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hanna et al (US 2006/0045354)(hereafter Hanna).
 	Regarding claim 1, Hanna discloses a method of processing video images in a video management system including a video camera having a field of view, the method comprising: 
receiving images from the video camera (see abstract, video surveillance, [0015], video cameras positions to monitor a field of view); analyzing the images from the video camera to identify a movement event in the field of view of the video camera (paragraph [0015], The method 100 may be implemented, for example, in a surveillance system that includes one or more image capturing devices (e.g., video cameras) positioned to monitor a field of view, paragraph [0016], The method 100 is initialized in step 102 and proceeds to step 104, where the method 100 monitors the field of view (e.g., at least a portion of the area under surveillance). In step 106, the method 100 detects an object (e.g., a person, an animal, a vehicle, etc.) moving within the field of view. Specifically, the method 100 detects the moving object by determining whether a spatio-temporal signature of an object moving in the field of view differs from the spatio-temporal signatures associated with the background); determining when the identified movement event is likely caused by a weather condition ([0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein); and when the identified movement event is determined to be likely caused by the weather condition, not providing a notification of the movement event to a user ([0028] In step 208, the method 200 determines whether the spatio-temporal signature of the newly detected moving object substantially matches (e.g., resembles within a predefined threshold of similarity) or fits the criteria of at least one learned alarm event. If the method 200 determines that the spatio-temporal signature of the newly detected moving object does substantially match at least one learned alarm event, the method 200 proceeds to step 210 and generates an alert (e.g., as discussed above with respect to FIG. 1). In one embodiment, the spatio-temporal signature of the newly detected moving object is compared to a learned alarm event in accordance with object point and track statistics. An object's track statistics represent the object's path of motion, and may include the path's starting point, the path's end point, the path's length and the path's temporal duration. An object's point statistics represent changes in activity at discrete points along the object's path of motion, [0030] The method 200 then terminates in step 212. Alternatively, if the method 200 determines in step 208 that the spatio-temporal signature of the newly detected moving object does not substantially match at least one learned alarm event, the method 200 proceeds directly to step 212, paragraph [0024], By focusing on the spatio-temporal signature of an object relative to one or more spatio-temporal signatures associated with the background scene in which the object is moving, false alarms for background motion such as swaying trees, flowing water and weather conditions can be substantially reduced. Moreover, as discussed, the method 100 is capable of classifying detected objects according to their spatio-temporal signatures, providing the possibility for an even higher degree of motion detection and alert generation accuracy,  [0025] FIG. 2 is a flow diagram illustrating one embodiment of a method 200 for determining whether to generate an alert in response to a newly detected moving object (e.g., in accordance with step 110 of the method 100), according to the present invention. Specifically, the method 200 determines whether the newly detected moving object is indicative of an alarm event or condition by comparing it to previously learned alarm and/or non-alarm events. The method 200 is initialized at step 202 and proceeds to step 204, where the method 200 determines or receives the spatio-temporal signature of a newly detected moving object). 
 	Regarding claim 2, Hanna further discloses the method, wherein when the identified movement event is determined to be not likely caused by the weather condition, providing a notification of the movement event to the user ([0025] FIG. 2 is a flow diagram illustrating one embodiment of a method 200 for determining whether to generate an alert in response to a newly detected moving object (e.g., in accordance with step 110 of the method 100), according to the present invention. Specifically, the method 200 determines whether the newly detected moving object is indicative of an alarm event or condition by comparing it to previously learned alarm and/or non-alarm events. The method 200 is initialized at step 202 and proceeds to step 204, where the method 200 determines or receives the spatio-temporal signature of a newly detected moving object. In one embodiment, the spatio-temporal signature of the newly detected moving object is extracted from a time-ordered sequence of scene imagery and a list of detected object tracks (e.g., as output from an object tracking module that tracks objects over one or more imaging sensors).
 	Regarding claim 4, Hanna further discloses the method, wherein the weather condition comprises rain falling in the field of view of the video camera (see, paragraph [0017], The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein).
 	Regarding claim 5, Hanna further discloses the method, wherein the weather condition comprises wind moving one or more objects in the field of view of the video camera ([0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein).
 	Regarding claim 6, Hanna further discloses the method wherein analyzing the images from the video camera to identify the movement event in the field of view of the video camera comprises identifying one or more-pixel changes between successive video images that meet one or more pixel change criteria ([0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein, paragraph [0026], the learned events are stored as histograms of motion-based spatio-temporal features for every pixel in an image of the learned event. Whenever activity is detected at a given pixel by one or more of the object tracks, the corresponding histogram is updated at that pixel).

 	Regarding claim 7, Hanna further discloses the method of claim 6, wherein the one or more pixel change criteria comprises a number of changed pixels between successive video images exceeding a threshold number of pixels  (paragraph [0026], compares the spatio-temporal signature of the newly detected moving object to one or more learned events. In one embodiment, these learned events include at least one of known alarm events and known non-alarm events. In one embodiment, these learned events are stored (e.g., in a database) and classified, as described in further detail below with respect to FIG. 3. In one embodiment, the learned events are stored as histograms of motion-based spatio-temporal features for every pixel in an image of the learned event. Whenever activity is detected at a given pixel by one or more of the object tracks, the corresponding histogram is updated at that pixel. Assuming that most activity in the relevant sequence of scene imagery is normal, the constructed histogram represents the probability distribution of spatio-temporal features due to normal activity in the field of view).
 	Regarding claim 8, Hanna further discloses the method, wherein the one or more pixel change criteria comprises a spatial distribution of changed pixels between successive video images exceeding a threshold distribution (paragraph [0019], by comparing the spatio-temporal signature of the detected object to the spatio-temporal signatures of known objects, the detected object may be classified according to the known object that it most closely resembles at the spatio-temporal signature level. a detected object may be saved as a new learned object (e.g., if the detected object does not resemble at least one learned object within a predefined threshold of similarity) based on the detection performance of the method 100 and/or on user feedback. In another embodiment, existing learned objects may be modified based on the detection performance of the method 100 and/or on user feedback, paragraph [0026] the learned events are stored as histograms of motion-based spatio-temporal features for every pixel in an image of the learned event. Whenever activity is detected at a given pixel by one or more of the object tracks, the corresponding histogram is updated at that pixel).
 	Regarding claim 17, Hanna discloses a method of reducing false positives in a video management system including a video camera (see, paragraph [0015]), the method including a learning mode and an operational mode (see, paragraph [0019], learned objects, [0021], compare with the stored spatio-temporal signature for alarm events is operational mode), the method comprising: 
when in the learning mode (see, paragraph [0021], learned spatio temporal signatures), the video management system: receives images from the video camera (paragraph [0026], the learned events are stored as histograms of motion-based spatio-temporal features for every pixel in an image of the learned event); analyzes the images to look for movement (see, paragraph [0016] The method 100 is initialized in step 102 and proceeds to step 104, where the method 100 monitors the field of view (e.g., at least a portion of the area under surveillance). In step 106, the method 100 detects an object (e.g., a person, an animal, a vehicle, etc.) moving within the field of view. Specifically, the method 100 detects the moving object by determining whether a spatio-temporal signature of an object moving in the field of view differs from the spatio-temporal signatures associated with the background (e.g., due to movement in the background such as swaying trees or weather conditions), or does not "fit" one or more spatio-temporal signatures that are expected to be observed within the background. In one embodiment, an object's spatio-temporal signature comprises a set (e.g., a plurality) of feature vectors that describe the object and its motion over a space-time interval, [0026], learned events in image); when movement is found, one or more of the images is displayed for a user and the video management system solicits from the user an indication of whether the movement belongs to a true detection category or a false detection category (paragraph [0019],object classification in accordance with optional step 108 includes comparing the detected object's spatio-temporal signature to the spatio-temporal signatures of one or more learned objects (e.g., as stored in a database). That is, by comparing the spatio-temporal signature of the detected object to the spatio-temporal signatures of known objects, the detected object may be classified according to the known object that it most closely resembles at the spatio-temporal signature level. In one embodiment, a detected object may be saved as a new learned object (e.g., if the detected object does not resemble at least one learned object within a predefined threshold of similarity) based on the detection performance of the method 100 and/or on user feedback. In another embodiment, existing learned objects may be modified based on the detection performance of the method 100 and/or on user feedback) ; saving indications of movement that belong to the false detection category for subsequent use when in the operational mode (see, paragraph [0019], stored in database); when subsequently in the operational mode, the video management system: receives images from the video camera (see, paragraph [0019], object classification in accordance with optional step 108 includes comparing the detected object's spatio-temporal signature to the spatio-temporal signatures of one or more learned objects (e.g., as stored in a database). That is, by comparing the spatio-temporal signature of the detected object to the spatio-temporal signatures of known objects, the detected object may be classified according to the known object that it most closely resembles at the spatio-temporal signature level. In one embodiment, a detected object may be saved as a new learned object (e.g., if the detected object does not resemble at least one learned object within a predefined threshold of similarity) based on the detection performance of the method 100 and/or on user feedback,  [0026]); analyzes the images to look for movement (see, paragraph [0018], Once a moving object has been detected by the method 100 (e.g., in accordance with the spatio-temporal signature differences), the method 100 optionally proceeds to step 108 and classifies the detected object based on its spatio-temporal signature,  paragraph [0019], by comparing the spatio-temporal signature of the detected object to the spatio-temporal signatures of known objects, the detected object may be classified according to the known object that it most closely resembles at the spatio-temporal signature level. In one embodiment, a detected object may be saved as a new learned object (e.g., if the detected object does not resemble at least one learned object within a predefined threshold of similarity) based on the detection performance of the method 100 and/or on user feedback); when movement is detected by the video management system, the video management system compares the movement to the indications of movement previously categorized into the false detection category ([0020] Thus, if the method 100 determines in step 106 that a spatio-temporal signature differing from the spatio-temporal signatures associated with the background scene is present, the method 100 determines that a moving object has been detected, proceeds (directly or indirectly via step 108) to step 110 and determines whether to generate an alert. In one embodiment, the determination of whether to generate an alert is based simply on whether a moving object has been detected (e.g., if a moving object is detected, generate an alert). In further embodiments, the alert may be generated not just on the basis of a detected moving object, but on the features of the detected moving object as described by the object's spatio-temporal signature.); when the movement is determined to match one or more of the indications of movement categorized into the false detection category, the video management system does not alert the user; and when the movement is determined to not match the indications of movement categorized into the false detection category, the video management system alerts the user (see, paragraph [0021], 0021] In yet another embodiment, the determination of whether to generate an alert is based on a comparison of the detected object's spatio-temporal signature to one or more learned (e.g., stored) spatio-temporal signatures representing known "alarm" conditions. As discussed in further detail below with respect to FIG. 2, the method 100 may have access to a plurality of learned examples of "alarm" conditions (e.g., conditions under which an alert should be generated if matched to a detected spatio-temporal signature) and "non-alarm" conditions (e.g., conditions under which an alert should not be generated if matched to a detected spatio-temporal signature).
 	Regarding claim 18, Hanna further discloses the method of claim 17, further comprising when in the learning mode, saving indications of movement that belong to the true detection category for subsequent use ([0026] In step 206, the method 200 compares the spatio-temporal signature of the newly detected moving object to one or more learned events. In one embodiment, these learned events include at least one of known alarm events and known non-alarm events. In one embodiment, these learned events are stored (e.g., in a database) and classified, as described in further detail below with respect to FIG. 3. In one embodiment, the learned events are stored as histograms of motion-based spatio-temporal features for every pixel in an image of the learned event).
 	Regarding claim 19, Hanna further discloses the method of claim 18, wherein when movement is found during the operational mode, and matches an indication of movement saved in the true detection category, automatically alerting the user ([0021] In yet another embodiment, the determination of whether to generate an alert is based on a comparison of the detected object's spatio-temporal signature to one or more learned (e.g., stored) spatio-temporal signatures representing known "alarm" conditions. As discussed in further detail below with respect to FIG. 2, the method 100 may have access to a plurality of learned examples of "alarm" conditions (e.g., conditions under which an alert should be generated if matched to a detected spatio-temporal signature) and "non-alarm" conditions (e.g., conditions under which an alert should not be generated if matched to a detected spatio-temporal signature).
 	Regarding claim 20, Hanna further discloses the method of claim 17, wherein the false detection category includes indications of movement that correspond to movement likely caused by a weather condition ([0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna.
 	Regarding claim 3, Hanna does not explicitly disclose the method wherein the weather condition comprises snow falling in the field of view of the video camera. But, Hanna does teach in paragraph [0017], The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). One can use the same teachings of Hanna to use snow as weather condition to determine alarm or non-alarm condition. Therefore, from the above teachings, it would have been obvious to one skilled in the art to determine the movement of the object with respect to the background condition as snow falling in the field of view of camera, the motivation is to yield predictable results.

10.	Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Beach e al. (US 10636173)(hereafter Beach).
 	Regarding claim 9, Hanna discloses a method of processing video images in a video management system including a video camera having a field of view, the method comprising: 
receiving images from the video camera(see abstract, video surveillance, [0015], video cameras positions to monitor a field of view); analyzing the images from the video camera to identify one or more events in the field of view of the video camera(paragraph [0015], The method 100 may be implemented, for example, in a surveillance system that includes one or more image capturing devices (e.g., video cameras) positioned to monitor a field of view, paragraph [0016], The method 100 is initialized in step 102 and proceeds to step 104, where the method 100 monitors the field of view (e.g., at least a portion of the area under surveillance). In step 106, the method 100 detects an object (e.g., a person, an animal, a vehicle, etc.) moving within the field of view. Specifically, the method 100 detects the moving object by determining whether a spatio-temporal signature of an object moving in the field of view differs from the spatio-temporal signatures associated with the background); classifying each of the one or more events into either a true detection category or a false detection category (paragraph [0034], In further embodiments, a user may provide feedback to the method 300 defining true and false alarm events, so that the method 300 may learn not to repeat false alarm detections); and Hanna further discloses paragraph [0017], the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein. [0019] For example, in some embodiments, object classification in accordance with optional step 108 includes comparing the detected object's spatio-temporal signature to the spatio-temporal signatures of one or more learned objects (e.g., as stored in a database), paragraph [0021] discloses learned (stored) spatio-temporal signatures. Paragraph [0026], learned events are stored. Hanna does not explicitly disclose storing one or more images of the events classified into the true detection category for a first period of time and storing one or images of the events classified into the false detection category for a second period of time, wherein the second period of time is less than the first period of time. However, in same field of endeavor, Beach teaches in (col. 12 lines 1-19) The validation engine 132 can determine that a number and/or percentage of false positive detections in the uploaded image database 130 is above a threshold of false positive detections (304). A threshold of false positive detections can range between 5%-20% of total volume of uploaded images from the camera 102. The threshold may additionally apply over a period of time (e.g., 5%-20% false positive detections of total uploaded images over a one day or a one-week period). In some implementations, the false positive detections are tracked and the validation engine will determine to re-calibrate once the number of false positive detections reaches a particular value (e.g., 20 false detections). The threshold for false positive detections may depend on cost considerations. Total volume of false positive images during the particular time periods is less than the true positives because the only 5%-20% false positive detections of total uploaded images over a one day or one-week period therefore, other percentage of images uploaded are true images during more time period or false detection images time period is less. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Beach with the Hanna, as a whole, so as to storing the images with false detection and true positives at particular time periods, the motivation is to more robust classification of  target. 
 	Regarding claim 10, Hanna further discloses the method, wherein analyzing the images from the video camera to identify one or more events in the field of view of the video camera comprises: determining which if any of the one or more identified events are likely caused by a weather condition; and for those one or more identified events that are determined to be likely caused by the weather condition, classifying those identified event into the false detection category ([0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein).
 	Regarding claim 11,  Hanna does not explicitly disclose the method, wherein the weather condition comprises snow falling in the field of view of the video camera. But, Hanna does teach in paragraph [0017], The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). Therefore, from the above teachings, it would have been obvious to one skilled in the art to determine the movement of the object with respect to the background condition as snow falling in the field of view of camera, the motivation is to yield predictable results.
 	Regarding claim 12, Hanna further discloses the method, wherein the weather condition comprises rain falling in the field of view of the video camera (paragraph [0017]).
 	Regarding claim 13, Hanna further discloses the method, wherein the weather condition comprises wind moving one or more objects in the field of view of the video camera ([0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein).
 	Regarding claim 14, Hanna further discloses the method, wherein analyzing the images from the video camera to identify one or more events in the field of view of the video camera comprises identifying one or more-pixel changes between successive video images that meet one or more pixel change criteria ( [0017] The feature vectors describing a background scene will differ significantly from the feature vectors describing a moving object appearing in the background scene. For example, if the monitored field of view is a sea scene, the spatio-temporal signatures associated with the background might describe the flow of the water, the sway of the trees or the weather conditions (e.g., wind, rain). The spatio-temporal signature of a person walking through the sea scene might describe the person's size, his velocity, his gait or the swing of his arms. Thus, motion in the field of view may be detected by detecting the difference in the spatio-temporal signature of the person relative to the spatio-temporal signatures associated with the background. In one embodiment, the method 100 may have access to one or more stored sets of spatio-temporal features that describe particular background conditions or scenes (e.g., airport, ocean, etc.) and movement that is expected to occur therein).
 	Regarding claim 15, Hanna further discloses the method, wherein the one or more pixel change criteria comprises a number of changed pixels between successive video images exceeding a threshold number of pixels ((paragraph [0026], compares the spatio-temporal signature of the newly detected moving object to one or more learned events. In one embodiment, these learned events include at least one of known alarm events and known non-alarm events. In one embodiment, these learned events are stored (e.g., in a database) and classified, as described in further detail below with respect to FIG. 3. In one embodiment, the learned events are stored as histograms of motion-based spatio-temporal features for every pixel in an image of the learned event. Whenever activity is detected at a given pixel by one or more of the object tracks, the corresponding histogram is updated at that pixel. Assuming that most activity in the relevant sequence of scene imagery is normal, the constructed histogram represents the probability distribution of spatio-temporal features due to normal activity in the field of view).
 	Regarding claim 16, Hanna further discloses the method, wherein the one or more pixel change criteria comprises a spatial distribution of changed pixels between successive video images exceeding a threshold distribution (paragraph [0019], by comparing the spatio-temporal signature of the detected object to the spatio-temporal signatures of known objects, the detected object may be classified according to the known object that it most closely resembles at the spatio-temporal signature level. In one embodiment, a detected object may be saved as a new learned object (e.g., if the detected object does not resemble at least one learned object within a predefined threshold of similarity) based on the detection performance of the method 100 and/or on user feedback. In another embodiment, existing learned objects may be modified based on the detection performance of the method 100 and/or on user feedback).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/20/2022